IN THE UNITED STATES DISTRICT COURT FILED
FOR THE WESTERN DISTRICT OF NORTH CAROLINA CHARLOTTE, NC
STATESVILLE DIVISION
AUG - 6 2020

DOCKET NO.: 5:19cr89-KDB
US DISTRICT COURT |

WESTERN DISTRICT OF NC

UNITED STATES OF AMERICA )
) CONSENT ORDER AND
v. ) JUDGMENT OF FORFEITURE
) PENDING RULE 32.2(c)(2)
(1) TRAVIS JUSTIN STOUT )

1. The following property is forfeited to the United States pursuant to 18 U.S.C. § 924
and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific assets is subject to any
and all third party petitions under 21 U.S.C. § 853(n), pending final adjudication herein:!

One Smith & Wesson, Model SW9VE, .9mm handgun, serial number PDK5079, and
ammunition, seized on or about August 10, 2016 during the investigation;

One Samsung Galaxy S7 cell phone, seized on or about August 10, 2016 during the
investigation;

One Toshiba Satellite Laptop, serial number 5E3138406, seized on or about August
10, 2016 during the investigation;

One LG cell phone, imei# 3503073070054382, seized on or about August 10, 2016
during the investigation; and

One AT&T sim card, seized on or about August 10, 2016 during the investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

 

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

4, Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

 

' The United States is not pursuing forfeiture onthe virtual currency seized during the investigation and listed in the
Bill of Indictment (Doc. 1).

Case 5:19-cr-00089-KDB-DCK Document 33 Filed 08/07/20 Page 1 of 2

 
5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or property used in any manner to facilitate the commission of such offense(s) and are
therefore subject to forfeiture pursuant to 18 U.S.C. § 924 and/or 28 U.S.C. § 2461(c). The
Defendant hereby waives the requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of
the forfeiture in the charging instrument, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment against Defendant. If the Defendant has previously
submitted a claim in response to an administrative forfeiture proceeding regarding any of this
property, Defendant hereby withdraws that claim. If Defendant has not previously submitted such
a claim, Defendant hereby waives all right to do so. As to any firearms listed above and/or in the
charging instrument, Defendant consents to destruction by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion deem to legally sufficient, and
waives any and all right to further notice of such process or such destruction.

R. ANDREW MURRAY
UNITED $TATE ORNEY

SANJEEV BHASKER TRAVIS JUSTEN STOUT
Assistant United States Attorney Defendant

 

 

ss 5D
So) 4
OAS | a
EBEN RAWLS, ESQ.

Attorney for Defendant

 

Signed this theday August 2020.

— - Pane

cae

THE HONORABLE KENNETH D. BELL
UNITED STATES DISTRICT JUDGE

Case 5:19-cr-00089-KDB-DCK Document 33 Filed 08/07/20 Page 2 of 2

 
